In a proceeding pursuant to CPLR article 78 to review a determination of the State of New York Division of Housing and Community Renewal, dated September 30, 2002, which affirmed an order of the Rent Administrator dated July 1, 2002, awarding the tenant a refund for rent overcharges, the State of New York Division of Housing and Community Renewal appeals, by permission, from an order of the Supreme Court, Kings County (M. Carson, J), dated July 9, 2003, which, upon, in effect, vacating the order of the Rent Administrator dated July 1, 2002, and the determination of the State of New York Division of Housing and Community Renewal dated September 30, 2002, referred the matter back to the State of New York Division of Housing and Community Renewal for reconsideration.
Ordered that the order is affirmed, with costs.
The appellant’s contentions are without merit. Florio, J.P., Schmidt, Mastro and Fisher, JJ., concur.